Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: 
Closest prior art: Li (US 7,285,312) and Mourer et al. (US 2016/003116; hereinafter Mourer)
Li discloses a process for coating a gas turbine engine component comprising: placing said disk having an alloy substrate having an outer surface into a chamber, said chamber configured to perform atomic layer deposition; injecting a first reactant into said chamber, so as to form a first monolayer gas thin film; removing said first reactant from said chamber; injecting a second reactant into said chamber, so as to react with said first monolayer gas thin film to form a first monolayer solid thin film on said outer surface; removing said second reactant from said chamber; and forming a single oxide phase protective barrier coating; wherein said first monolayer gas thin film and a second monolayer solid thin film comprise a total thickness of from 0.1 micron to 10 microns.
Mourer teaches that a gas turbine engine disk can be coated. 
The closest prior art fails to disclose or suggest alone or in combination that the first monolayer gas thin film is formed directly on the disk and forming a single oxide phase protective barrier coating directly on the disk.
Claims 2-6 and 9-16 depend upon claim 1 and so are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745